American Express Centurion v Pototschnig (2017 NY Slip Op 02895)





American Express Centurion v Pototschnig


2017 NY Slip Op 02895


Decided on April 13, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2017

Friedman, J.P., Richter, Mazzarelli, Feinman, Gische, JJ.


3709N 108987/08

[*1] American Express Centurion, Plaintiff-Respondent,
vHubert Pototschnig, Defendant-Appellant.


Hubert Pototschnig, appellant pro se.

Order, Supreme Court, New York County (Kathryn E. Freed, J.), entered October 15, 2015, which denied defendant's motion to vacate a default judgment, unanimously reversed, on the law and the facts, the motion granted, the judgment vacated, and the complaint dismissed without prejudice.
In view of plaintiff's counsel's advice to this Court that plaintiff is not opposing this appeal, we reverse and grant defendant the requested relief.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 13, 2017
CLERK